Citation Nr: 0921019	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-34 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral hearing loss 
and tinnitus.

The Board remanded this case for additional development in 
August 2008.  The development directed in the Remand has been 
accomplished.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between any present hearing loss condition and service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's tinnitus and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The RO provided the appellant 
with notice of the criteria for assigning effective dates and 
disability ratings in March 2006 and May 2006, subsequent to 
the initial adjudication.  While the later notices were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
November 2006 and January 2009 supplemental statements of the 
case, following the provision of notice.  The Veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He indicates that he has such 
disabilities as a result of exposure to acoustic trauma in 
service working on tanks, diesel engines, 2 1/2 to 10 ton 
trucks, and track vehicles, and being stationed with the 
artillery units.  In the artillery unit, he mentioned that he 
was exposed to 8 inch, 175, 155, and 105 cannons, 50 caliber 
machine guns, and small arms rifle firing for two and a half 
years with no ear protection.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records show the Veteran served in the 4th Bn, 94th 
Artillery unit and that his military occupational specialty 
was a Track Vehicle Mechanic.  He also served in Vietnam.  
Thus, exposure to acoustic trauma is presumed.

He has asserted that he has hearing loss and tinnitus 
disabilities.  Although he is not competent to state that he 
has such diagnoses for VA purposes, he is competent to state 
that he has trouble hearing or experiences constant ringing 
in his ears.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

As the record shows exposure to acoustic trauma in service 
and competent lay evidence of current symptomatology 
involving hearing loss and tinnitus, a medical opinion is 
necessary to determine whether the Veteran has bilateral 
hearing loss and/ or tinnitus related to in-service exposure 
to acoustic trauma.

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

A December 2008 VA examination report notes that the 
Veteran's claims file was reviewed.  The Veteran reportedly 
was an armor wheeled vehicle and truck mechanic with a report 
of hearing loss in both ears for the past 10 plus years.  He 
presently was retired but previously worked for a Corpus 
Christi Army Depot and as an electronic technician where he 
was on a hearing conservation program and was exposed to 
hazardous noise.  He also worked at a service station, lumber 
company, and oil refinery, where he reported some exposure to 
hazardous noise.  He was exposed to loud noises while on 
active duty, such as diesel engines, artillery, gunfire, 
aircraft, heavy equipment, and firing range noise.  

On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
5
15
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Tinnitus was found to be present.  The 
Veteran reported an onset of tinnitus in 1995.

The examiner found that the Veteran currently displayed 
normal hearing sensitivity in both ears from 500 through 4000 
Hertz.  As the Veteran had a history of occupational 
hazardous noise exposure and experience on a hearing 
conservation program and his tinnitus did not have onset 
until 1995 many years following his military noise exposure, 
it was the opinion of the examiner that it was less likely as 
not that the Veteran's tinnitus had its origins during his 
military service.

The record shows that the Veteran does not have a hearing 
loss disability for VA purposes, as noted above.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The record also shows that the Veteran's tinnitus is not 
related to his service.  He reported an onset of tinnitus in 
1995, which is approximately 27 years after discharge from 
service.  There is no diagnosis of tinnitus or hearing loss 
within one year of discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of these 
disabilities from service or during the 27 years before any 
present condition was shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).   A medical professional reviewed the record 
and found that the Veteran's tinnitus was not related to 
service based on the length of time between onset and 
discharge and the post-service exposure to noise.

The Veteran genuinely believes that he has hearing loss and 
tinnitus disabilities related to service.  His factual 
recitation as to noise exposure and hearing difficulties is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
hearing loss and tinnitus and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the medical professional who discussed 
the noise exposure in service and after service and the 
period time between any present impairment and service.   See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for bilateral hearing loss and tinnitus; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.










ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


